        Case 2:20-cv-02158-SU        Document 12       Filed 03/23/21   Page 1 of 28




Tom Buchele, OSB No. 081560
Earthrise Law Center
10101 S. Terwilliger Blvd.
Portland OR 97219-7799
Telephone: 503-768-6736
Fax: 503-768-6642
E-mail: tbuchele@lclark.edu

Jesse A. Buss, OSB No. 122919
Willamette Law Group
411 Fifth Street
Oregon City OR 97045-2224
Tel: 503-656-4884
Fax: 503-608-4100
Email: jesse@WLGpnw.com

Attorneys for Plaintiff Blue Mountains Biodiversity Project


                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION



BLUE MOUNTAINS BIODIVERSITY                Case No. 2:20-cv-2158-SU
PROJECT, an Oregon non-profit corporation;


                                                AMENDED COMPLAINT FOR VACATUR
                      Plaintiff,                OF ILLEGAL AGENCY DECISION,
                                                DECLARATORY AND INJUNCTIVE
              v.                                RELIEF

SHANE JEFFRIES, in his official                 (Pursuant to the Administrative
capacity as Ochoco National Forest              Procedure Act, the National
Supervisor; and                                 Environmental Policy Act, and the
UNITED STATES FOREST SERVICE,                   National Forest Management Act)
an agency of the United States Department
of Agriculture.


                      Defendants.

     Page 1: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
     RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 2 of 28




                                 INTRODUCTION

        1.      This is a civil action brought by Plaintiff Blue Mountains Biodiversity

 Project (“BMBP”) for vacatur of an illegal agency decision, as well as declaratory and

 injunctive relief under the Administrative Procedure Act (“APA”) (5 U.S.C. §§ 551 et

 seq.). BMBP challenges the Decision Notice (2020 DN), including the Finding of No

 Significant Impact (“FONSI”), and underlying Environmental Assessment (2020 EA)

 issued by Defendant United States Forest Service approving the Walton Lake Restoration

 Project (“the Project”), a logging proposal in the Ochoco National Forest. Together, the

 DN and EA represent a dramatic shift in how the Forest Service intends to manage the

 Walton Lake area. Defendant Ochoco National Forest Supervisor Shane Jeffries signed

 that DN on December 7, 2020. Defendants are collectively referred to herein as

 “defendants” or “Forest Service.” The 2020 DN violates the National Forest Management

 Act (NFMA) and its implementing regulations and violates the National Environmental

 Policy Act (NEPA) and its implementing regulations.

        2.      The challenged decision approves the logging of hundreds of large trees

 and numerous very large old growth trees in the project area, including a predominately

 fir, old growth forest in the Walton Lake visual influence area. Walton Lake is one of the

 most popular recreation sites in the Ochoco National Forest. Implementation of the

 Walton Lake Restoration Project (the “Project”) will result in the loss of more than 500

 old growth firs, destruction of visual quality provided by the old growth forest,

 degradation of excellent wildlife habitat, significant impairment to outdoor recreation in

 the Project Area, and negatively impact the aesthetics, social context, and biophysical
Page 2: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 3 of 28




 aspects of Walton Lake’s current and beloved sense of place. Recreational activities in

 the Project Area like hiking and bird watching will also be significantly impaired.



                          JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this action pursuant to 5 U.S.C. §§ 701-

 706 (APA) and 28 U.S.C. §§ 1331 (federal question), and 2412 (costs and fees). Plaintiff

 has challenged a final agency action as defined by the Administrative Procedure Act

 (“APA”), 5 U.S.C. § 704. Plaintiff has exhausted all required administrative remedies

 provided by the USFS. Plaintiff thus seeks judicial review of final administrative actions

 of the USFS. See 5 U.S.C. § 704 (actions reviewable).

        4.      Venue is properly vested in this Court pursuant to 28 U.S.C. § 1391(e)

 because Defendant Ochoco National Forest Supervisor Shane Jeffries resides in this

 district, and the events or omissions giving rise to the claims occurred in Oregon.

        5.      This case is properly filed in Pendleton, Oregon and properly before the

 Pendleton Division of this District pursuant to Local Rules 3-2 and 3-3 because Shane

 Jeffries, the Ochoco National Forest Supervisor who signed the challenged Decision

 Notice, is headquartered in Prineville, Crook Country, Oregon.

                                     PARTIES

        6.      Plaintiff BLUE MOUNTAINS BIODIVERSITY PROJECT is a non-

 profit environmental advocacy organization dedicated to the conservation of the natural

 ecosystems of the Pacific Northwest and the native flora and fauna they harbor. BMBP

 and its supporters actively participate in governmental decision-making processes on

 public lands, including national forests, throughout Oregon.

Page 3: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU           Document 12        Filed 03/23/21     Page 4 of 28




         7.      The mission of BMBP is to protect and restore the biodiversity of the Blue

 Mountains region of Oregon and Washington and to educate the public about threats to

 forest ecosystems in Eastern Oregon. In order to further its mission and protect the

 interests of BMBP’s supporters in preserving the biodiversity of the Pacific Northwest

 forests, BMBP monitors timber sales and other Forest Service activities in the Malheur,

 Umatilla, Wallowa-Whitman, and Ochoco National Forests.

         8.      BMBP’s supporters, officers, and staff hike, camp, bird watch, view

 wildlife, photograph scenery and wildlife, and engage in other vocational, educational,

 scientific observation, and recreational activities within the Ochocos, including the

 Walton Lake Project area and adjacent lands.

         9.      BMBP’s officers, staff, and supporters reside near and/or regularly visit

 the Walton Lake Project area. BMBP’s officers, staff, and supporters derive recreational,

 inspirational, religious, scientific, and aesthetic benefit from their activities within the

 Ochocos, including the area in and around the Project Area, and intend to continue to use

 and enjoy these areas frequently and on an ongoing basis in the near and distant future.

         10.     BMBP has an organizational interest in the proper and lawful management

 of the Ochocos. BMBP’s aesthetic, recreational, scientific, and religious interests have

 been and will be adversely affected and irreparably injured if Defendants continue to act

 as alleged herein, and affirmatively implement the decision that Plaintiff challenges.

 These are actual, concrete injuries caused by Defendants’ failure to comply with

 mandatory duties under the National Environmental Policy Act and other federal laws.

 The injuries would be redressed by the relief sought.

         11.     BMBP has participated extensively in administrative actions to protect

Page 4: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU          Document 12       Filed 03/23/21    Page 5 of 28




 plaintiffs’ interests within the Ochocos. BMBP actively participated in the entire

 administrative process for the Walton Lake Project between 2015 and November 2020

 and has exhausted any and all available administrative remedies. Reviewable final agency

 action exists that is subject to this Court’s review under 5 U.S.C. §§ 702 & 704.

        12.     BMBP’s physical address is 27803 Williams Lane, Fossil OR 97830.

        13.     Defendant UNITED STATES FOREST SERVICE is an agency of the

 United States and is a division of the Department of Agriculture, and is charged with

 managing the public lands and resources of the Ochoco National Forest in accordance

 and compliance with federal laws and regulations. USFS is an agency within the meaning

 of the APA, 5 U.S.C. § 551.

        14.     Defendant SHANE JEFFRIES, Ochoco National Forest Supervisor, is the

 official responsible for deciding the type and extent of management activities in the

 Walton Lake Project. He signed the final Decision Notice challenged in this case.

 Defendant Jeffries is sued only in his official capacity.



              STATUTORY AND REGULATORY FRAMEWORK



        National Environmental Policy Act (42 U.S.C. §§ 4321-4370(h))

        15.     Congress enacted the National Environmental Policy Act (“NEPA”) in

 1969, directing all federal agencies to assess the environmental impacts of proposed

 actions that significantly affect the quality of the human environment. NEPA seeks to

 “promote efforts which will prevent or eliminate damage to the environment and

 biosphere and stimulate the health and welfare of man.” 42 U.S.C. § 4321. As such,

Page 5: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21      Page 6 of 28




 NEPA obligates agencies to make available to the public high-quality information,

 including accurate scientific analyses, expert agency comments, and public comments,

 “before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(b)(2019).

 NEPA’s public disclosure goals are twofold: (1) to ensure that the agency has carefully

 and fully contemplated the environmental effects of its action; and (2) to ensure that the

 public has sufficient information to review, comment on, and challenge (if necessary) the

 agency’s action. See 42 U.S.C. §§ 4321, 4332.

        16.     The Council on Environmental Quality (“CEQ”) promulgated uniform

 regulations to implement NEPA that are binding on all federal agencies. Those

 regulations are found at 40 C.F.R. Parts 1500–1508 (2019). The Forest Service developed

 the Walton Lake Restoration Project and conducted all of the Project’s NEPA analysis

 using, and following the requirements of, the CEQ regulations that existed and were in

 force up until September of 2020 (the “2019 CEQ regulations”). BMBP also has relied

 upon and used the 2019 CEQ regulations when commenting and objecting to the relevant

 project documents. The 2020 DN/FONSI specifically cites to the 2019 CEQ regulations.

        17.     The Court may review agency actions taken pursuant to NEPA under the

 APA. 5 U.S.C. §§ 702, 704, 706.

        18.     NEPA requires all federal agencies to prepare a “detailed statement”

 assessing the environmental impacts of all “major Federal actions significantly affecting

 the quality of the human environment.” 42 U.S.C. § 4332(C). This statement is known

 as an Environmental Impact Statement (EIS).

        19.     An environmental assessment (EA) can be created to aid the agencies in

 determining whether or not a proposed activity will significantly affect the quality of the

Page 6: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU           Document 12       Filed 03/23/21      Page 7 of 28




 human environment. 40 C.F.R. §§1501.4(b) (2019), 1508.9 (2019). The role of the EA is

 to determine whether an EIS is needed or if a finding of no significant impact (FONSI) is

 supported. Id.

         20.      To determine the significance of a federal action, CEQ regulations require

 agencies to look to both the context and the intensity of the action. 40 C.F.R. § 1508.27

 (2019). Context refers to the significance of the action in regard to society as a whole, the

 affected region, the affected interests, and the locality. For site-specific actions,

 significance usually depends upon the effects in the locale. Both short- and long-term

 effects are relevant to the action’s context. Id. § 1508.27(a) (2019). The intensity of the

 action is evaluated based on several factors, including, but not limited to, the degree to

 which the action affects public health or safety, the degree to which the effects on the

 quality of the human environment are likely to be highly controversial, and the degree to

 which the possible effects on the human environment are highly uncertain or involve

 unknown characteristics. Id. § 1508.27(b) (2019).

         21.      An EA must include an adequate analysis of the environmental impacts of

 a project, alternatives, and must also include a consideration of the direct, indirect and

 cumulative impacts of the project and its alternatives resulting from all past, present and

 reasonably foreseeable future actions. Id. §§ 1508.7 (2019), 1508.8 (2019), 1508.9

 (2019), 1508.25(c) (2019). Cumulative impacts are impacts to the environment resulting

 from the incremental effects of the present action, combined with other past, present and

 reasonably foreseeable future actions, regardless of what agency or person undertook,

 undertakes or will undertake those actions. Id. § 1508.7(2019). “Cumulative impacts can

 result from individually minor but collectively significant actions.” Id.

Page 7: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12        Filed 03/23/21     Page 8 of 28




        22.     In order for a federal agency to make a finding of no significant impact, it

 must present reasons why the action “will not have a significant effect on the human

 environment and for which an environmental impact statement therefore will not be

 prepared.” 40 C.F.R. § 1508.13 (2019). The FONSI must include the EA “or a summary

 of it and shall note any other environmental documents related to it.” Id.

        23.     NEPA requires that “environmental information is available to public

 officials and citizens before decisions are made and before actions are taken.” 40 C.F.R. §

 1500.1(b) (2019). NEPA also requires agencies to “make diligent efforts to involve the

 public in preparing and implementing their NEPA procedures.” See 40 C.F.R. §

 1506.6(a) (2019).



                                  EA Requirements

        24.     All EAs must include (1) a description of the need for the project, (2) a

 description of the proposed action and alternative(s), (3) a discussion of the

 environmental impacts of the proposed actions and alternative(s), and (4) a note of the

 agencies and persons who were consulted throughout the process. 36 C.F.R. § 220.7(b).

 Importantly, an EA needs to “provide sufficient evidence and analysis for determining

 whether to prepare an [EIS] or a [FONSI]”. 40 C.F.R. § 1508.9(a)(1) (2019).

        25.     Public scrutiny is essential to implementing NEPA. Id.§ 1500.1(b) (2019).

 NEPA requires agencies to make diligent efforts to involve the public in preparing and

 implementing their NEPA procedures. Id. § 1506.6(a) (2019). NEPA procedures ensure

 that environmental information be made available to public officials and citizens before

 decisions are made and actions are taken. Id. § 1500.1(b) (2019).

Page 8: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU           Document 12       Filed 03/23/21     Page 9 of 28




        26.        NEPA requires that all agencies “study, develop, and describe appropriate

 alternatives to recommend courses of action.” 42 U.S.C. § 4332(2)(E). This requirement

 “extends to all such proposals, not just . . . [environmental] impact statements.” 40 C.F.R.

 § 1507.2(d) (2019). The EA shall also provide sufficient evidence and analysis of the

 environmental impacts of the proposed action, as well as the alternative(s). 36 C.F.R. §

 220.7(b)(3)(i).

        27.        NEPA requires agencies to take a hard look at the environmental

 consequences before taking a major action. This includes considering all foreseeable

 direct and indirect impacts, as well as cumulative impacts.

        28.        Accurate scientific analysis is essential to NEPA implementation. Id. §

 1500.1(b) (2019).

        29.        NEPA documents need to be written in plain language so that

 decisionmakers and the public can readily understand them. Documents are unacceptable

 if they are indecipherable to the public.

        30.        After completing an adequate EA, the agency shall prepare either an EIS

 or a FONSI. An agency must prepare an EIS when it makes a determination that the

 action has the potential to significantly affect the environment. 36 C.F.R. § 220.6(c). A

 FONSI will be prepared if the action causes no significant effect to the human

 environment; but the agency must provide a convincing statement of reasons to explain

 how the impacts are insignificant. 40 C.F.R. § 1508.13 (2019).




Page 9: AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 10 of 28




           National Forest Management Act (16 U.S.C. §§ 1600-1614)

        31.     The National Forest Management Act (NFMA), 16 U.S.C. §§ 1600 et seq.,

 is the primary statute governing the administration of national forests. Agency actions

 taken pursuant to NFMA are reviewable under the APA. 5 U.S.C. §§ 702, 704, 706.

        32.     NFMA requires the Forest Service to develop and implement a land and

 resource management plan (LRMP or Forest Plan) for each unit of the National Forest

 System. 16 U.S.C. §1604. Forest Plans guide natural resource management activities

 forest-wide, setting standards, management area goals and objectives, and monitoring and

 evaluation requirements. A Forest Plan must provide for multiple uses for the forest,

 including: recreation, range, timber, watershed, and wildlife and fish purposes. Id. § 528.

        33.     Under NFMA all permits, contracts, and other instruments for the use of

 National Forest System lands “shall be consistent with the land management plans.” Id. §

 1604(i). Therefore, after a Forest Plan is developed, all subsequent agency actions,

 including site-specific actions, must comply with NFMA and the governing Forest Plan.

        34.     Among its Forest Management Goals, Objectives, and Desired Future

 Condition goals for its Recreation areas such as the Walton Lake area, the Ochoco

 National Forest Plan lists the goal to “[p]rotect unique natural and recreational

 features[.]” Ochoco LRMP 4-22. More specifically, for Management Area 13, which

 includes Walton Lake, logging is only authorized for safety and visual enhancement.

 Ochoco LRMP 4-71.

        35.     The Forest Plan governing all of the ONF was adopted in 1989. During the

 1990s, the Forest Service amended this and every other forest plan in Oregon and

 Washington east of the Cascade Mountains by adopting the so-called “Eastside Screens.”

Page 10:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
    Case 2:20-cv-02158-SU          Document 12       Filed 03/23/21      Page 11 of 28




    The Eastside Screens were designed to address the Forests’ deficiency of large trees

    resulting from decades of over-logging. The Screens prohibit logging in old forests that

    are below their historical range of variability, and both inside and outside old forests,

    prohibit logging trees over 21 inches in diameter at breast height (dbh).



United States Forest Service Project-Level Pre-decisional Administrative Review Process

                              Regulations (36 C.F.R. Pt. 218)

           36.     The Forest Service provides regulations establishing a pre-decisional

    administrative review (also known as objection) process for proposed actions of Forest

    Service projects documented with a Decision Notice. 36 C.F.R. § 218.1.

           37.     Objections are written documents seeking pre-decisional administrative

    review of a proposed project implementing a land management plan that are documented

    with an EA and can be filed by those who have submitted written comments to the

    specific project during the commenting opportunity. Id. § 218.2.

           38.     These regulations note that certain projects are subject to legal notice and

    the opportunity to comment, among these are projects for which a revised EA is prepared

    based on consideration of new information or changed circumstances. Id. § 218.22(d).

    This not only provides the public with an opportunity to comment but ensures that the

    right to file an objection is maintained for those who comment. Id. § 218.5.




 Page 11:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
 RELIEF
   Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 12 of 28




                 Administrative Procedure Act (5 U.S.C. § 701-706)

          39.     Section 702 of the APA, 5 U.S.C. § 702, provides a private cause of action

   to any person “suffering legal wrong because of agency action, or adversely affected or

   aggrieved by agency action within the meaning of a relevant statute.”

          40.     Under section 704 of the APA, 5 U.S.C. § 704, “final agency action” is

   reviewable. A final agency action is one that marks the consummation of the agency’s

   decision-making process and one by which rights or obligations have been determined or

   from which legal consequences flow. Bennett v. Spear, 520 U.S. 154, 177–78 (1997).

          41.     Under section 706 of the APA, 5 U.S.C. § 706, “The reviewing court shall

   – … (2) hold unlawful and set aside agency action, findings, and conclusions found to be

   – (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

   law; … [or] (D) without observance of procedure required by law …”

          42.     NEPA and NFMA do not contain specific judicial review provisions, and

   the Forest Service’s actions governed by those statutes, such as the Walton Lake Project

   Decision Notice, are therefore subject to judicial review under the APA.



ADDITIONAL FACTS GIVING RISE TO THE PLAINTIFF’S CAUSE OF ACTION

          43.    BMBP has challenged the Forest Service’s unlawful decisions regarding

   Walton Lake in the past. BMBP filed a lawsuit in August of 2016 challenging a

   December 2015 Decision Memorandum (the “2015 Decision”) that the Forest Service

   approved after a legally flawed scoping process, improperly relying on an inapplicable

   NEPA categorical exclusion and in violation of certain provisions of the Eastside Screens

   forest plan amendment. LOWD/BMBP v. Turner, 2:16-cv-01648-MO (D. Or.). A federal

 Page 12:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
 RELIEF
  Case 2:20-cv-02158-SU         Document 12        Filed 03/23/21     Page 13 of 28




 court issued a preliminary injunction against implementation of that previous iteration of

 the current Project in October 2016, and the Forest Service then withdrew the 2015

 Decision in order to do additional NEPA analysis. However, before the project was

 enjoined and the 2015 Decision withdrawn, the Forest Service entered into a contract in

 May of 2016 giving a private timber company the right to conduct the commercial

 logging authorized by the Project (the “logging contract”). This logging contract was not

 withdrawn or canceled in 2016 and remained in place during all of the Forest Service’s

 subsequent NEPA analysis and was still in place when the Forest Service made the

 decision at issue here, the 2020 DN, which authorizes essentially the same type and

 amount of logging as the withdrawn 2015 Decision. The 2015 Decision authorized 176

 acres of logging and the current 2020 DN authorizes 178 acres of logging. 2020 DN at 2.

        44.    The Forest Service made a second attempt to comply with NEPA in 2017

 when it prepared an EA and issued a draft Decision Notice (“the proposed 2017

 Decision”). The Forest Service, however, did not conduct additional scoping for the

 proposed 2017 Decision. This failure to re-scope before conducting this NEPA analysis

 failed to correct, and merely compounded, the initial flawed scoping process. This 2017

 EA and draft Decision Notice were also flawed in many other respects. For example, the

 2017 EA and draft Decision Notice were prepared after the May 2016 logging contract

 was already awarded and while that contract remained in place. The Forest Service

 withdrew the proposed 2017 Decision after BMBP submitted an Objection to it. The

 Forest Service’s current 2020 decision fails to cure and in certain respects compounds the

 legal deficiencies in its prior, related decisions regarding what is essentially the same




Page 13:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU        Document 12       Filed 03/23/21     Page 14 of 28




 Project, including its flawed public participation processes for both the 2015 Decision

 and the proposed 2017 Decision.

        45.    Located near the geographic center of Oregon, the Ochoco National Forest

 covers approximately 850,000 acres of land. The forests, grasslands, and rivers of the

 ONF provide important habitat for fish and wildlife.

        46.    The current Walton Lake Project approved by the 2020 DN is 218 acres in

 size. 2020 DN at 2. It is located within the Ochoco Creek watershed and the Project Area

 includes Walton Lake and the Walton Lake Campground and a visual influence area that

 encircles the lake and campground. Most of the commercial logging authorized by the

 2020 DN would occur in the visual influence area.

        47.    Where old growth exists in the Project Area, it includes ponderosa pine up

 to 61” dbh, Douglas firs up to 60” dbh, and Grand firs up to 57” dbh. That is, old growth

 trees are not limited to ponderosa pine.

        48.    The Walton Lake Campground is an extremely popular and much cherished

 site in the Ochoco National Forest and is responsible for bringing many visitors to the

 Ochoco, to recreate and to enjoy the natural beauty of the area. The Walton Lake

 Campground is the most visited recreational facility on the Ochoco National Forest.

        49.    The Final EA for the Project was published in July of 2020.

        50.    The Draft Decision Notice and FONSI for the Project was published in July

 of 2020. Defendant Jeffries signed the Final Decision Notice and FONSI (the 2020 DN)

 on December 7, 2020.




Page 14:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU          Document 12       Filed 03/23/21    Page 15 of 28




           51.   BMBP has previously submitted timely, written comments regarding the

 Project throughout the periods where public comments were requested, in 2015, 2017,

 and 2020, and submitted a timely objection to the proposed 2017 Decision in 2017.

           52.   BMBP submitted a timely objection for the Project on September 4, 2020,

 which was within 45 days of the public notice which was published on July 21, 2020.

 Although the Forest Service made a few relatively minor changes to the project in

 response to BMBP’s objection, the Forest Service overruled almost all of BMBP’s

 substantive and legal objections on November 18, 2020.

           53.   The overarching problem with this “restoration project” is the Forest

 Service’s failure to adequately explain and justify a dramatic shift in how it intends to

 manage the Walton Lake area. The significance of this shift is underscored by the fact

 that the Forest Service now proposes four different Forest Plan amendments in order to

 allow its proposed management.

           54.   The Project Area includes both a developed site and a visual influence area.

           55.   For decades the Forest Service has managed the risks created by dead or

 dying trees at developed recreation sites by surveying for such hazard trees, evaluating

 individual trees for defects and the potential to cause damage to people or structures, and

 regularly removing trees deemed to have an unacceptably high risk of causing such

 damage. This management has understandably focused on removing hazard trees in

 developed areas with high traffic and near structures, as is evident from the numerous

 downed ponderosa pines and firs in and around campsites, and along the area’s roads and

 trails.




Page 15:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12         Filed 03/23/21    Page 16 of 28




        56.    Six years ago, in 2015, the Forest Service shifted its prior management

 approach dramatically, and proposed to essentially clearcut a predominately fir, old

 growth forest in the visual influence area. This was proposed because some of the firs

 have laminated root rot (LRR), as they have for decades, and because all of the firs are

 susceptible to that naturally occurring disease.

        57.    The Walton Lake area is categorized as a MA-13 Developed Recreation

 area. Within this category, the Ochoco LRMP provides for the inclusion of “visual

 influence areas” to surround each developed site. Removing all of these firs – essentially

 a clearcut – would completely destroy the visual quality provided by an old growth forest

 which the visual influence area is intended to maintain.

        58.    The Forest Service has had five years and three consecutive NEPA

 processes to explain this dramatic shift in management priorities, but it has still not

 provided a convincing reason for why it now needs to cut down more than 500 old

 growth firs that provide much of the area’s visual quality, provide excellent wildlife

 habitat, provide a much different recreational experience than the developed site, and

 significantly enhance the recreation experience in the developed site. Over those five

 years the Forest Service has conducted a legally flawed public participation process, has

 repeatedly failed to fully disclose to the public the actual impacts of what it intends to do,

 and has in some of its public communications and analysis regarding the Project actually

 mislead the public about the Project’s true nature and impacts.

        59.    The Forest Service is unjustifiably treating the developed site and the visual

 influence area as if they should be managed in exactly the same way in terms of

 identifying and eliminating potential safety hazards. This is inconsistent with decades of

Page 16:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU          Document 12        Filed 03/23/21     Page 17 of 28




 prior management and the Forest Service Manual. That Manual explains that all outdoor

 recreational activities on national forest lands, including activities at recreation sites, have

 inherent risks due to the natural setting in which they occur and individuals engaging in

 outdoor recreational activities on national forest lands assume these inherent risks.



                               CLAIMS FOR RELIEF

                           Plaintiff’s First Claim for Relief

               (Violations of NEPA and the APA by the Forest Service)

         60.      Plaintiff realleges and incorporates by reference all preceding paragraphs

 into each of the counts set forth below.



                                        Count 1

                   (Flawed and Illegal Public Involvement Process)

         61.      The Forest Service violated NEPA by conducting an illegal and flawed

 public involvement process during the entire five-year decision-making process that

 began in 2015 and ended in December of 2020. For example, the Forest Service refused

 BMBP’s request to extend the March 2020 Draft EA comment period or to notice a

 second comment period to accommodate delays caused by national and state emergencies

 that had been declared during that scoping period. In violation of 40 C.F.R. §

 1506.6(b)(2)(2019), the Forest Service did not notify BMBP of its plan to restart the

 NEPA process for this project, in an apparent attempt to avoid BMBP’s input or reduce

 the time available to BMBP to respond to the Forest Service’s proposals. Further, the




Page 17:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU          Document 12       Filed 03/23/21      Page 18 of 28




 Forest Service denied BMBP’s request for additional time for public comment due to the

 electronic comment link not working.

        62.     All of these actions, errors and irregularities, and especially the exclusion

 of BMBP from the June 2019 public process, were unreasonable, arbitrary, illegal and

 significantly prejudiced BMBP’s ability to fully participate in the NEPA process, in

 violation of NEPA. See, e.g., 40 C.F.R. Secs. 1500.2(d) (2019), 1501.4(b) (2019), and

 1506.6 (2019). The Forest Service’s denial of the various requests set forth above were

 arbitrary and capricious in violation of the APA and NEPA.



                                        Count 2

              (Purpose and Need Statement is Unreasonably Narrow)

        63.     The Forest Service unreasonably and impermissibly defined the purpose

 and need of the Project such that it ignores numerous Forest Plan management objectives

 for the Walton Lake area

        64.     The Forest Service defines the need itself as the very project it is

 proposing. The first purpose and need statement states: “[t]here is a need to curb the

 laminated root rot infestation where it occurs within the Developed Recreation

 Management Area around Walton Lake, to develop a healthy stand of vegetation, and

 provide for public safety.” 2020 EA at 4. The second states: “[t]here is need to reduce

 stand density within overstocked dry mixed conifer stands, to improve resilience of large

 ponderosa pine and western larch, and reduce risk of stand-replacing wildfire.” Id. The

 third states: “[t]here is a need to enhance hardwood species that provide food and habitat

 for wildlife, visual interest through color and pattern, and shade.” Id. at 5. Finally, the

Page 18:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 19 of 28




 fourth states: “[t]here is a need to amend the Ochoco Land and Resources Management

 Plan.” Id. This violates NEPA because the purpose and need statement dictates the

 specific actions that must be taken to achieve the purpose. 40 C.F.R. §§ 1502.13 (2019)

 and 1502.14 (2019).

         65.     The unreasonably narrow purpose and need definition resulted in an

 unreasonably narrow alternatives analysis in violation of 40 C.F.R. §§ 1502.13 (2019)

 and 1502.14 (2019).

         66.     The Forest Service’s decision to unreasonably and impermissibly define

 the purpose and need of the Project and then propose to remedy that issue by amending

 the Plan itself was arbitrary and capricious in violation of the APA and NEPA.



                                       Count 3

               (Failing to Analyze an Adequate Range of Alternatives)

         67.     The Forest Service violated NEPA because it failed to evaluate all

 reasonable alternatives in the face of unresolved conflicts regarding the Project and

 justified a decision already made. The Forest Service provided an inadequate range of

 alternatives because it omitted other viable solutions such as reducing the developed

 recreation boundary to within 150 feet of the loop road. The Forest Service justifies its

 decision on its policy to provide public safety, however, the 2020 EA does not cite to a

 single instance where a recreationalist has been struck, or even almost struck, by a falling

 tree or explain why the visual influence area must be managed in the same way in terms

 of risk as the much more developed and utilized camping and picnic areas closer to the

 lake.

Page 19:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU        Document 12        Filed 03/23/21     Page 20 of 28




        68.     The Forest Service violated 40 C.F.R. § 1502.14 (2019) by failing to

 evaluate all reasonable alternatives. The Forest Service’s decision to omit other viable

 solutions was arbitrary and capricious and violates the APA and NEPA.



                                       Count 4

         (Forest Service’s Continuing Contract with T2 Violates NEPA)

        69.     The Forest Service violated NEPA because it irreversibly and irretrievably

 committed resources by entering into a logging contract before beginning the EA process.

 The Forest Service has acknowledged that its May 2016 “stewardship contract” with a

 company to log the Walton Lake Project area is still in place. As that contract has not

 been rescinded and is only on hold, the Forest Service has continued to commit itself to

 essentially the same commercial logging covered by the May 2016 logging contract, and

 the alternative the Forest Service actually adopted in the 2020 DN, before the completion

 of the 2020 EA, is in violation of NEPA.

        70.     Entering into a logging contract and thereby committing resources

 prejudicing the selection of alternatives before the NEPA process was complete, as well

 as the failure to rescind such a contract, is arbitrary and capricious and violates NEPA,

 including 40 C.F.R. §§1502.2(f) (2019) and 1502.2(g) (2019), and the APA.



                                       Count 5

           (Project is “Significant” under NEPA and Requires an EIS)

        71.     The Forest Service failed to meet its burden to articulate a “convincing

 statement of reasons to explain why a project’s impacts are insignificant.” Nat’l Parks &

Page 20:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12        Filed 03/23/21     Page 21 of 28




 Conservation Ass’n v. Babbitt, 241 F.3d 722, 730 (9th Cir. 2001) (quotation and citation

 omitted). Given the analysis appearing in the Final 2020 EA and its supporting

 documents, the Forest Service cannot sustain a finding of no significant impact under

 CEQ regulations at 40 C.F.R. § 1508.27 (2019), which illustrates that significance must

 be determined through analysis of both context and intensity.

        72.     Clearcutting 35 acres and removing some of the last large trees from such

 a relatively small area and thereby destroying a large part of the current viewshed for the

 recreation area will have a significant impact on the Walton Lake area, which is the most

 relevant context, and requires an EIS.

        73.     The fact that the Forest Service must propose four plan amendments in

 order to accomplish the Project underscores how inconsistent the Project is with the

 existing plan and its intent for the area, and the significance of the changes to the Walton

 Lake area that the Forest Service is proposing.

        74.     Intensity factors, such as unique characteristics of the geographic area, the

 degree to which the effects on the quality of the human environment are likely to be

 highly controversial, and ability of the project to create a precedent for the future use of

 similar Forest Plan amendments, tip the Project in favor of significance.

        75.     BMBP raised substantial questions about whether the Project will have a

 significant effect on the environment, indicating that the Forest Service should prepare an

 EIS instead of an EA. The agency’s decision not to do so is arbitrary and capricious and

 violates the APA and NEPA.




Page 21:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21     Page 22 of 28




                                       Count 6

                       (Illegal Cumulative Impacts Analysis)

         76.    The Forest Service failed to provide an individualized, species-specific

 explanation for the geographic scope of the cumulative impact analysis. The Forest

 Service developed a rationale for the geographic scope after the cumulative impact

 analysis was already completed. Also, even though the Forest Service claims the

 geographic scope of its cumulative impacts analysis is limited to one or two sub-

 watersheds (depending on the species), the agency also claimed to justify its finding of no

 adverse effect for several species by referencing the impact at the scale of the national

 forest. The cumulative impacts analysis also fails to consider all reasonably foreseeable

 actions that could combine with the impacts of the Project to produce a greater

 cumulative impact.

         77.    The Forest Service’s cumulative effects analysis and resulting findings

 based on that flawed analysis are thus arbitrary and capricious and violate the APA and

 NEPA.



                                       Count 7

                              (Improper Soils Analysis)

         78.    The Final 2020 EA fails to take a hard look at impacts to soil resources.

 That EA does not incorporate the Soils Specialist Report so that Report cannot be used to

 comply with NEPA. The EA’s overall soils analysis is poorly written, incomplete, and

 confusing, with the most important conclusions buried in long, dense paragraphs of text.

 This violates NEPA, including 40 C.F.R. § 1502.8 (2019), and the APA.

Page 22:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU         Document 12        Filed 03/23/21     Page 23 of 28




                         SECOND CLAIM FOR RELIEF

                  Defendants’ Violations of NFMA and the APA

        79.     Plaintiff realleges and incorporates by reference all preceding paragraphs

 into each of the counts set forth below.



                                       Count 1

        (Proposed Site-Specific Forest Plan Amendments Violate NFMA)

        80.     The Forest Service violated NFMA because it did not identify and prove

 unique characteristics of the Walton Lake Project area, nor adequately articulate a

 rational connection between those unique characteristics and the choice to adopt site-

 specific, rather than forest-wide, plan amendments.

        81.     Instead of working within the existing Forest Plan, the Forest Service

 proposed amendments to eliminate Forest Plan provisions that are barriers to its preferred

 action alternative. These include eliminating the Eastside Screens provision requiring

 retention of late and old structural (LOS) stages in areas that are below the historical

 range of variability (HRV), eliminating the Eastside Screens requirement to “maintain all

 remnant late and old seral and/or structural live trees >= 21 inches DBH that currently

 exist within stands proposed for harvest activities, eliminating the strict visual quality

 standard that applies to the Walton Lake recreation area, and removing the 5-acre limit on

 clearcutting (“regeneration harvest”).

        82.     The Forest Service’s use of site-specific Forest Plan amendments to

 address conditions found throughout the Ochoco National Forest is impermissible. Site-

 specific Forest Plan amendments may be used only to address unique site-specific

Page 23:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
      Case 2:20-cv-02158-SU        Document 12       Filed 03/23/21     Page 24 of 28




     conditions. The Forest Service has not justified the Walton Lake Project Forest Plan

     amendments based on unique site-specific conditions. The Forest Service’s decision to

     adopt site-specific amendments without adequate justification is arbitrary and capricious

     and violates the APA and NFMA.



                                          Count 2

(Forest Plan Amendments are Significant Under NFMA and Require Additional Procedures,

                                     Including an EIS)

            83.     The Forest Service failed to comply with a number of additional NFMA

     requirements, including providing a much longer comment period and public meetings,

     when it proposed amendments for the Walton Lake Project that result in significant

     changes in the Forest Plan. The Forest Service also failed to analyze the significant

     amendments in an EIS. The four proposed amendments for the Walton Lake Project are

     significant changes, individually and cumulatively, because they would fundamentally

     change the management prescription for the Walton Lake area and result in long-term

     negative impacts. The Forest Service’s decision to not provide a longer comment period

     and public meetings violates 16 U.S.C. § 1604(d) and (f)(4) and is arbitrary and

     capricious under the APA and NFMA.




   Page 24:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
   RELIEF
      Case 2:20-cv-02158-SU         Document 12        Filed 03/23/21     Page 25 of 28




                                           Count 3

(The 2020 EA and 2020 DN Fail to Give Proper Consideration to Applicable 2012 Planning

                            Rule Factors for Plan Amendments)

            84.     When deciding to adopt Plan amendments the Forest Service failed to give

     proper consideration to the applicable 2012 Planning Rule factors in its 2020 EA and

     2020 DN. 36 C.F.R. 219.10(a) requires the Forest Service to consider certain factors “to

     the extent relevant to the plan area.” Because the majority of the proposed logging around

     Walton Lake would occur in the designated Visual Influence Area, the factors related to

     visual resources should be given particular attention. The Forest Service did not give

     proper consideration to the most pertinent factors, namely: “aesthetic values,” “recreation

     settings,” “scenery,” and “viewsheds.” The Final 2020 EA only gives cursory

     consideration to these factors and draws arbitrary conclusions from the analysis it does

     undertake. The Forest Service is undertaking a forest type-conversion and reducing

     species diversity in the project area, not maintaining ecosystem integrity, ecosystem

     diversity, or diversity of native tree species like the agency claims.

            85.     The first amendment eliminates the Eastside Screens provision requiring

     retention of late and old structural (LOS) stages in areas that are below the historical

     range of variability (HRV). The 2020 EA admits that, in direct contradiction of the

     Eastside Screen’s core purpose and objectives, the amendments would result in a net loss

     of LOS acreage. 2020 EA at 29.

            86.     The second amendment eliminates the Eastside Screens requirement to

     “maintain all remnant late and old seral and/or structural live trees >=21 inches DBH that

     currently exist within stands proposed for harvest activities.” 2020 EA at 29.

   Page 25:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
   RELIEF
  Case 2:20-cv-02158-SU         Document 12       Filed 03/23/21      Page 26 of 28




         87.     The third amendment eliminates the strict visual quality standard that

 applies to the Walton Lake recreation area. EA at 30. This would allow the Forest Service

 to ruin the visual integrity of the Walton Lake area for many years to come. The Forest

 Service objectively violates its own standards in proposing a “sanitation harvest,” also

 known as clearcutting, for units 2-4. Whether using the language of the Ochoco Forest

 Plan’s Visual Quality Objectives (VMS), or the EA’s Scenic Integrity Levels (SMS), the

 proposed action goes far beyond any action the Forest Plan currently allows. Under the

 current “retention” Visual Quality Objective the Forest Service is tasked with ensuring

 that “human activities are not evident to the casual forest visitor.” Clearcutting 35 acres

 of large and old trees within the Visual Influence Area of the most popular developed

 campground in the Ochoco National Forest would be exceedingly evident to all but the

 blind forest visitor.

         88.      The fourth amendment removes the 5-acre limit on clearcutting

 (“regeneration harvest”). The proposed amendment plans to increase the allowable

 harvest patch size seven-fold from 5 acres to at least 35 acres. 2020 EA at 30. The Forest

 Service’s failure to consider the most pertinent factors related to visual resources violates

 36 C.F.R. §§ 219.10(a) and 219.9(a) and is arbitrary and capricious in violation of the

 APA and NFMA.



                                       Count 4

                              (Improper Soils Analysis)

         89.     The Forest Service has failed to demonstrate compliance with the

 mandatory compaction and detrimental soil standard set forth in the Ochoco Forest Plan.

Page 26:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU        Document 12       Filed 03/23/21      Page 27 of 28




 The failure to demonstrate compliance with a mandatory Forest Plan standard is in clear

 violation of the NFMA, 16 U.S.C. § 1604(i) consistency requirement and thus violates

 NFMA and the APA.



                             PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully prays for an order and judgment:

        a.      Declare that the Forest Service’s 2020 DN/FONSI for the Walton Lake

 Project violates NEPA and/or NFMA, and is arbitrary, capricious, an abuse of discretion,

 and/or not in accordance with law under the APA, 5 U.S.C. § 706(2)(A);

        b.      Vacate and set aside the Forest Service’s illegal 2020 DN/FONSI as an

 illegal agency action under the APA;

        c.      Preliminarily and permanently enjoining the Forest Service from

 implementing the Walton Lake Project unless and until the agency complies with NEPA

 and NFMA;

        d.      Enter appropriate injunctive relief to ensure that the Forest Service

 complies with NEPA and NFMA, and specifically to ensure that the Forest Service and

 its agents take no further actions toward proceeding with the challenged Walton Lake

 Project unless and until they have complied with NEPA and NFMA;

        e.      Award Plaintiff its reasonable costs, litigation expenses, and attorney fees

 associated with this litigation pursuant to the Equal Access to Justice Act, 28 U.S.C. §

 2412; and

        f.      Grant such further relief as the Court deems just and equitable.




Page 27:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
  Case 2:20-cv-02158-SU      Document 12      Filed 03/23/21     Page 28 of 28




 Respectfully submitted this 23rd day of March, 2021.

                                  s/Tom Buchele
                             Tom Buchele, OSB No. 081560
                             Earthrise Law Center
                             Lewis & Clark Law School
                             10101 S. Terwilliger Blvd.
                             Portland OR 97219-7799
                             Telephone: 503-768-6736
                             Fax: 503-768-6642
                             E-mail: tbuchele@lclark.edu

                             Jesse A. Buss, OSB # 122919
                             Willamette Law Group
                             411 Fifth Street
                             Oregon City OR 97045-2224
                             Tel: 503-656-4884
                             Fax: 503-608-4100
                             Email: jesse@WLGpnw.com

                             Attorneys for Plaintiff Blue Mountains Biodiversity Project




Page 28:AMENDED COMPLAINT FOR VACATUR, DECLARATORY AND INJUNCTIVE
RELIEF
